DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 20190009532 A1 to Koyano et al. in view of Merz et al. (U.S. 6,520,612 B1)

    PNG
    media_image1.png
    606
    563
    media_image1.png
    Greyscale

Koyano et al. discloses:
1. A printer (fig. 1) comprising: 
a first ink tank (15); 
a second ink tank (15) provided in a first direction (X direction) with respect to the first ink tank; 
a print head (5A or 5B) performing printing by using ink in the first ink tank and ink in the second ink tank.
Koyano et al. does not disclose, with regards to claim 1:
a first photoelectric conversion device provided at a side surface in a second direction of the first ink tank when a direction orthogonal to the first direction is assumed as the second direction, and detecting light incident from the first ink tank; 
a second 
a processing unit detecting an amount of ink in the first ink tank based on an output of the first photoelectric conversion device and detecting an amount of ink in the second ink tank based on an output of the second photoelectric conversion device.

However, Merz et al. discloses:
a first photoelectric conversion device (fig. 7, element 98) provided at a side surface in a second direction of a first ink tank when a direction orthogonal to the first direction (X) is assumed as the second direction (Y), and detecting light incident from the first ink tank (column 12, lines 2-5 and 42-46); 
a second photoelectric conversion device provided at a side surface in the second direction (Y) of the second ink tank, and detecting light incident from the second ink tank (column 12, lines 42-46, Merz et al. teaches a sensing assembly 90 for each ink tank, and 4 assemblies opposite from an associated ink container); and 
a processing unit (fig. 4, element 50) detecting an amount of ink in the first ink tank based on an output of the first photoelectric conversion device and detecting an amount of ink in the second ink tank based on an output of the second photoelectric conversion device (fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the sensing assemblies 90 of Merz et al. opposite each ink container, as suggested at column 12, lines 42-46, for the purpose of enabling 

Koyano et al. also does not disclose, with regards to claim:

2. The printer according to claim 1, further comprising: a first light source irradiating the first ink tank 152SE-US205075 with light; and a second light source different from the first light source, and irradiating the second ink tank with light, wherein the first photoelectric conversion device detects light from the first ink tank in a period during which the first light source emits light.  
3. The printer according to claim 2, wherein the first light source irradiates the side surface in the second direction of the first ink tank with light, and the second light source irradiates the side surface in the second direction of the second ink tank with light.  
4. The printer according to claim 2, wherein the first light source irradiates a side surface in a direction opposite from the second direction of the first ink tank with light, and the second light source irradiates a side surface in a direction opposite from the second direction of the second ink tank with light.  
5. The printer according to claim 1, further comprising: one light source irradiating the first ink tank and 153SE-US205075 the second ink tank with light.  

The combination of Koyano et al. and Merz et al. discloses:
2. a first light source (98) irradiating the first ink tank 152SE-US205075with light; and 

3. wherein the first light source irradiates the side surface in the second direction (Y) of the first ink tank with light, and the second light source irradiates the side surface in the second direction (Y) of the second ink tank with light (column 12, lines 42-46 of Merz and fig. 1 of Koyano et al. ).
4. wherein the first light source irradiates a side surface in a direction opposite from the second direction (the Y direction is the “second direction” and the -Y direction is in a “direction opposite from the second direction”, where both the Y direction and –Y direction are orthogonal to a first X direction) of the first ink tank with light, and the second light source irradiates a side surface in a direction opposite from the second direction of the second ink tank with light (-Y direction).  
5. Although Merz et al. uses a separate light source for each ink tank, the limitation of “one light source irradiating the first ink tank and 153SE-US205075the second ink tank with light” is met by the combination since any of the light sources in Merz et al. is capable of illuminating any of the ink tanks. The ink tanks are freely exchangeable and removable enabling them to be placed in front of any of the light sources. 
  
Kovano et al. as modified by Merz et al. discloses:
6. The printer according to claim 1, wherein the first ink tank includes a first discharging port for discharging the ink toward the print head (16), the second ink tank includes a second discharging port (16) for discharging the ink toward the print head.  
Kovano et al. as modified by Merz et al. does not disclose the first and second ink tank including a first filling port into which the ink is filled by a user and the first discharging port is provided in the second direction with respect to the first filling port, and the second discharging port is provided in the second direction (Y) with respect to the second filling port.
However, the Examiner takes Official Notice that refilling ports located at the top of ink tanks were well known in the art at the time the invention was filed.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a refilling port at the top of the ink tank for the purpose of enabling the ink tank to be refilled to extend service life of the ink tank.
Providing the ink tank refill port at the top of the ink tank enables it to be easily accessed by the user.
The combination provides the discharging port in the second direction with respect to the filling port since the discharging port in the combination (fig. 1, element 16 of Koyano et al.) is located in the end of the ink tank in the Y direction. 

With regards to claim 7, the combination discloses a window portion for visually recognizing ink in the first ink tank (fig. 2, Abstract, transparent wall), wherein the window portion is closer to the first filling port than to the first discharging port (the .

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyano et al. in view of Merz et al. as applied above, and further in view of Kojima (U.S. 20040109039 A1).
Koyano et al. as modified by Merz et al. does not disclose:
8. The printer according to claim 1, wherein the first photoelectric conversion device is a linear image sensor.  
9. The printer according to claim 8, wherein the linear image sensor is provided such that a long side direction of the linear image sensor corresponds to a vertical direction.
However, Kojima discloses a linear image sensor provided such that a long side direction corresponds to a vertical direction (fig. 7, element 32). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a linear image sensor in the combination of Koyano et al. and Merz et al. such that a long side direction corresponds to a vertical direction, as suggested by Kojima, for the purpose of extending the detection range to enable detection of ink tanks of various heights.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147.  The examiner can normally be reached on Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896